878 F.2d 1445
11 U.S.P.Q.2d 1715
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Leon STAMBLER, Plaintiff-Appellant,v.DIEBOLD, INC., NCR Corporation and Manufacturers HanoversTrust Co., Defendants-Appellees.
No. 89-1045.
United States Court of Appeals, Federal Circuit.
May 17, 1989.Rehearing Denied June 13, 1989.

Before MARKEY, Chief Judge, SKELTON, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
MARKEY, Chief Judge.

DECISION

1
Leon Stambler (Stambler) appeals from a September 8, 1988 summary judgment of the United States District Court for the Eastern District of New York, No. 85 CV 3014.  We affirm.

OPINION

2
Stambler has not established the presence of a genuine issue of material fact as to:  (1) its failure to initiate suit for more than six years after knowing of Diebold's alleged infringement, see Bott v. Four Star Corp., 807 F.2d 1567, 1575, 1 USPQ2d 1210, 1216 (Fed.Cir.1986);  (2) a reasonable excuse for its delay or lack of prejudice to Diebold, see Jamesbury Corp. v. Litton Indus. Prods., Inc., 839 F.2d 1544, 1552, 5 USPQ2d 1779, 1785 (Fed.Cir.), cert. denied, 109 S.Ct. 80 (1988);  (3) Stambler's misleading conduct and Diebold's detrimental reliance, see id. at 1553-54, 5 USPQ2d at 1786-87;  and (4) absence of egregious conduct by Diebold effective to preclude application of laches and estoppel.